SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras cancels the process to contract five leased ultra-deep water drilling rigs from the Ocean Rig Group Rio de Janeiro, November 29, 2012 – Petróleo Brasileiro S.A. – Petrobras informs that it cancelled today the process to contract five drilling rigs, capable of drilling up to 3,000 meters of water depth, with the Ocean Rig Group. This decision is based on the reduction of Petrobras future drilling rig needs, due to less wells expected to be drilled in the Santos Basin pre-salt, related to the higher productivity obtained in the wells in the production projects in the area. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 29, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
